Justice COATS,
concurring in part and in the judgment.
I agree with the majority that SB 07-199 does not, and could not constitutionally, grant the state the authority to directly impose a tax on local school districts or change their taxing or spending policy in any way. Similarly, I agree that by allocating a greater share of educational funding to local school districts, the state has neither changed its own tax policy nor weakened any state revenue, spending, or debt limit in violation of article X, section 20 of the state constitution. That being the case, however, the plaintiffs' suit against the state fails, without regard to the seope or validity of any attempt by individual school districts to waive constitutional limitations.
Should an appropriate challenge to the spending practices of a particular school district arise, the question of waiver may then become relevant. While I can appreciate the majority's concern for economy and its desire to provide budgetary guidance, I am relue-tant (in the absence of such an actual case or controversy) to opine generally whether or under what cireumstances the Taxpayer's Bill of Rights (TABOR) may permit the waiver of its spending or revenue limits. This is especially the case since TABOR makes separate provision for the funding of public education.
In light of the majority's lengthy discussion of voter-approved waivers of subsection (7) limitations, I feel compelled to emphasize that subsection (9) of this constitutional provision addresses the matter of subsidies, or unfunded mandates, delegated to local districts by the General Assembly. With regard to all other state-mandated subsidies for joint programs, a local district may choose to truncate its spending (rather than seek voter approval for an otherwise necessary revenue change), by reducing or even terminating its state-mandated obligation. *537With regard to a local school district's state-mandated share of funding for public education through grade 12, however, this option is expressly made unavailable, leaving the local district legally obligated to comply, regardless of its wishes.
Unlike the majority, I understand this provision as a clear recognition that statutorily mandated subsidies for joint state-local programs are not the equivalent of state-imposed taxes, as well as a clear indication that they are not to be excluded from the calculation of local district spending. Because local school districts are prohibited by subsection (9) from reducing their state-mandated share of funding for public education through grade 12, without regard to constitutional limitations on district spending, it would, however, be quite contradictory to construe TABOR as requiring voter approval for the district to comply. Like other expenditures over which a local district has no control, such as the payment of final court judgments, see Colo. Const. art. X, § 20(1), I believe a local district's state-mandated share of educational funding that exceeded its spending limits would necessarily be exempt from the requirements of subsections (4)(a) and (7).
As the majority notes, the state has separate constitutional obligations regarding the provision of a uniform system of public education, which have resulted in the shared funding mechanism of the School Finance Act. I believe that with the inclusion of subsection (9), the Taxpayer's Bill of Rights amendment takes account of those obligations and makes clear that it cannot become an exeuse for local school districts to default on their state-mandated share. Whether or not the funding mechanism chosen by SB 07-199 runs afoul of the state's constitutional obligations in other ways, the majority adequately demonstrates that it cannot violate article X, section 20 of the state constitution.
Although I would not address either the validity or scope of the various attempts by local school districts to waive local spending or revenue limits, I concur in the remainder of the majority opinion and the judgment of the court.